    Case 2:16-cr-00068-SSV-KWR Document 211 Filed 10/03/18 Page 1 of 2



MINUTE ENTRY
VANCE, J.
October 3, 2018

                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                   CRIMINAL CASE

VERSUS                                                     NO. 16-68

BRANDON HALL (CUSTODY)                                     SECTION: R


CASE MANAGER: JAY SUSSLIN
COURT REPORTER: NICHELLE DRAKE

                            REARRAIGNMENT

APPEARANCES: BRANDON HALL, DEFENDANT
             ANNA LISA FRIEDBERG, COUNSEL FOR DEFENDANT
             BRANDON LONG, ASSISTANT U.S. ATTORNEY
             U.S. PROBATION OFFICER
             U.S. MARSHALS

Court begins.
All present and ready.
Defendant sworn and questioned by the Court.
Defendant is present to enter a plea of GUILTY to Counts 1, 2, 3 and 4 of the
Superseding Bill of Information and Count 1 of the Bill of Informati0n
charging defendant with a prior felony conviction.
Waiver of Indictment executed and filed into the record.
Defendant cautioned regarding possible prosecution for perjury or false
statement if answers to the Court's questions are not truthful.
Defendant informed of rights to trial by jury or the Court and waives same.
Reading of the Indictment/Bill of Information by the Court to the defendant
is waived.
Defendant informed of the mandatory minimum and maximum penalties.
Defendant informed of the Sentencing Guidelines.
Notice of Forfeiture explained to the defendant.
Defendant enters a plea of Guilty.
Plea agreement signed by the defendant and counsel and submitted for filing.

JS-10: 00:30
    Case 2:16-cr-00068-SSV-KWR Document 211 Filed 10/03/18 Page 2 of 2




Factual basis signed by all parties and filed into the record.
The Court finds there is a factual basis for the plea of guilty in this matter and
that the defendant is fully competent to enter plea of guilty and is pleading
guilty knowingly and voluntarily.
The defendant ADJUDGED GUILTY on his plea of Guilty.
PRETRIAL CONFERENCE AND TRIAL ARE HEREBY CANCELLED AS TO
THIS DEFENDANT.
ALL PENDING MOTIONS ARE HEREBY SATISFIED AS MOOT AS TO THIS
DEFENDANT.
Pre-Sentence Investigation ORDERED.
SENTENCING HEARING set for WEDNESDAY, FEBRUARY 20, 2019, at 9:30
a.m.
Defendant is REMANDED to the custody of the U.S. Marshals to return on
the date set for sentencing.
Court adjourned.
